NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

DIGNA ZORRILLA,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-2453
                                   )
EVELYN LEONARDO FERNANDEZ,         )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 24, 2018.

Appeal from the Circuit Court for Lee
County; Nicholas R. Thompson, Judge.

James A. Boatman, Jr., of The Boatman
Law Firm, P.A., Ft. Myers, for Appellant.

Evelyn Leonardo Fernandez,
Appellee, pro se.


PER CURIAM.


             Affirmed.


KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.